Case 1:20-cv-01936-STV Document 40 Filed 04/22/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 20-cv-01936-STV

TIMOTHY JAMES COATES, GENE CLAPS, MARK MITCHELL, and KEVIN CURRIER

        Plaintiffs,

        v.

THE ADAMS COUNTY SHERIFF’S OFFICE, a governmental entity;
RICHARD A. REIGENBORN, in his official and individual capacity

        Defendants.


                Stipulated Extension of Time to Respond to Discovery Requests


        Pursuant to Fed. D.C.COLO.LCivR 6.1(a), the parties have stipulated to an extension of

time to as follows:

        1.      Defendants served interrogatories, requests for production, and requests for

admission on Plaintiffs on March 23, 2021.

        2.      Plaintiffs’ responses to these discovery requests are presently due on April 22,

2021.

        3.      The parties have stipulated to a one-week extension of Plaintiff’s time to respond

to these discovery requests, up to and including April 29, 2021.

        4.      Pursuant to D.C.COLO.LCivR 6.1(c), a copy of this stipulation will be served

contemporaneously on Plaintiffs.
Case 1:20-cv-01936-STV Document 40 Filed 04/22/21 USDC Colorado Page 2 of 2




       Respectfully Submitted this 22nd day of April 2021,

 s/ Felipe Bohnet-Gomez                      s/ Heidi M. Miller
 Felipe Bohnet-Gomez                         Heidi M. Miller
 Iris Halpern                                Scott Blaha
 RATHOD | MOHAMEDBHAI LLC                    Kasandra R. Carleton
 2701 Lawrence Street, Suite 100             Adams County Attorney’s Office
 Denver, CO 80205                            4430 S. Adams County Pkwy
 (303) 578-4400                              5th Floor, Suite C5000B
 ih@rmlawyers.com                            Brighton, CO 80601
 fbg@rmlawyers.com                           (720) 523-6116
                                             hmiller@adcogov.org
                                             sblaha@adcogov.org
                                             kcarleton@adcogov.org


 Attorneys for Plaintiffs                     Attorneys for Defendants




                                               2
